DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 24 December 2021 has been entered.  
Applicant’s amendments to the Drawings and Claims have overcome every Drawing Objection.  The Drawing Objections have been withdrawn.  
Applicant’s amendments to the Abstract have overcome every Specification Objection.  The Specification Objection has been withdrawn.  
Applicant’s amendments to the Claims have overcome every Claim Objection.  The Claim Objection has been withdrawn.  
Applicant’s amendments to the Claims have overcome every 35 USC 112 rejection.  The 35 USC 112 rejections have been withdrawn.  
Applicant’s arguments, see pages 8-11, with respect to the rejection of claims 1-10 under 35 USC § 102 and 103 have been fully considered and are persuasive.  However, a subsequent search identified additional references that teach the added limitations in the amended portion of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 24 December 2021, the status of the claims is as follows: Claims 1-6 and 8-9 have been amended.
Claims 1-10 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN-103706957-A, referencing the foreign version for drawings and the provided English translation for written disclosure) in view of Han (WO-2006036038-A1, referencing the foreign version for drawings and the provided English translation for written disclosure) and Hadano et al. (US-20190232431-A1).
Regarding claim 1, Chen teaches a laser processing method (“Thermoelectric refrigerating device and laser processing method using same,” title), comprising: forming a frost layer (ice layer 41, fig. 4) by condensation on a surface of a processing sample (“an ice layer is formed on the surface of the processed workpiece before laser processing,” page 2, line 2; based on the Applicant’s drawings, the claimed “sample” is construed such that it can be a workpiece) at a temperature below a freezing point of the gaseous substances (“the temperature of the processed workpiece reaches below zero degrees Celsius,” page 2, line 3) with a refrigeration device (“by the thermoelectric refrigeration device,” page 2, lines 3-4), irradiating a laser beam on the processing sample through the frost layer to conduct ablation processing (“a groove formed by the processed workpiece,” page 4, line 50), melting the frost layer by heating the surface of the processing sample by the laser irradiation (“422 is a groove formed by the processed workpiece,” page 4, line 50; “S4. Perform a laser process on the workpiece covered with ice,” page 2, line 39), and obtaining a laser ablation groove (groove 422, fig. 5) or through hole.  Chen does not explicitly disclose condensation of gaseous substances, melting the frost layer to form a liquid (Chen teaches removing the ice layer but does not explicitly disclose melting the ice layer to form a liquid), washing off the liquid containing debris, wherein the microbubbles are ruptured and bursted to facilitate removal of debris.
Chen, figs. 4, 5

    PNG
    media_image1.png
    306
    980
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    359
    915
    media_image2.png
    Greyscale

However, in the same field of endeavor of laser machining, Han teaches condensation of gaseous substances (“water vapor condenses due to the temperature difference between the interior of the chamber 190 and the object 10. Thereby, dew forms on a surface of the object 10. In such a state, as the TEC module 40 continues the cooling operation, a frozen layer 22 forms on the surface of the object 10,” middle of page 4), melting the frost layer to form a liquid (“the frozen layer 22 is melted to clean the object 10,” middle of page 4).

Han, fig. 3

    PNG
    media_image3.png
    610
    1073
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include, condensing water vapor to form the frozen layer 22 and then melting the frozen layer 22, in view of the teachings of Han, by using the humidifying means 180 to supply moisture, as taught by Han, and the applying heat using a laser to the workpiece and ice layer, as taught by Chen, where the ice layer was melted, as taught by Han, in lieu of being removed, as taught by Chen, in order to clean ablated particles that remain when a groove is placed in an object, where the particles adhere to the frozen layer, for the advantage of cleaning with a substance that does not corrode the object and where byproducts can be filtered out efficiently without causing a major expense (Han, bottom of page 2-page 3).
	Chen/Han do not explicitly disclose washing off the liquid containing debris, wherein the microbubbles are ruptured and bursted to facilitate removal of debris. 

	However, in the same field of endeavor of laser machining, Hadano teaches washing off the liquid containing debris (“the debris removing step are conducted while the liquid W is constantly flowing at a predetermined flow velocity,” para 0055), wherein the microbubbles are ruptured and bursted to facilitate removal of debris (“a debris removing step of removing debris from inside of grooves by rupture of the bubbles,” abstract; see also “microbubbles” in paras 0053-0057).
Hadano, fig. 7B

    PNG
    media_image4.png
    298
    423
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen/Han to include, use a debris removing step of using a liquid to remove debris caused during the formation of a groove facilitated by rupturing bubbles, in view of the teachings of Hadano, by adding a liquid jetting unit 40, as taught by Hadano, to the thermoelectric refrigerating and laser processing device, as taught by Chen, in order to remove debris that may adhere to the side walls of a groove, where if the debris is not removed, the strength of the device chip may lower or the debris may drop off of the side walls of the device chip during bonding, possibly hampering wiring when the device chip is bonded onto a wiring frame (Hadano, para 0004).
Regarding claim 3, Chen teaches wherein the surface of the processing sample (workpiece 4, fig. 5) is a plane or curved surface (shown as a plane in fig. 5).
Regarding claim 5, Chen teaches wherein the temperature of the surface of the processing sample is between 0°C and - 40°C (“cool the workpiece 4 so that the temperature of the workpiece 4 reaches below zero degrees Celsius,” page 4, lines 32-33).
Regarding claim 6, Chen teaches the invention as described above but does not explicitly disclose wherein the frost layer is formed by condensation of gaseous substances on the surface of the processing sample at a temperature that is below a freezing point of the gaseous substances, and the gaseous substances are water vapor, oil vapor, or both (Chen teaches forming ice from water on the top surface).
However, in the same field of endeavor of laser machining, Han teaches wherein the frost layer is formed by condensation of gaseous substances on the surface of the processing sample at a temperature that is below a freezing point of the gaseous substances (“the present invention uses vapor condensation and vapor freezing phenomena that occur due to the temperature difference between an object and its surroundings. That is, when an object to be processed is cooled, a frozen layer is formed on a surface of the object due to a temperature difference between a process chamber and the object,” top of page 3; “frozen” is construed as meeting the limitation “below a freezing point”), and the gaseous substances are water vapor, oil vapor, or both (“water vapor condenses due to the temperature difference between the interior of the chamber 190 and the object 10. Thereby, dew forms on a surface of the object 10. In such a state, as the TEC module 40 continues the cooling operation, a frozen layer 22 forms on the surface of the object 10,” middle of page 4; the claimed “oil vapor” is not explicitly disclosed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include, condensing water vapor to form the frozen layer 22, in view of the teachings of Han, by using the humidifying means 180 to supply moisture, as taught by Han, in the device, as taught by Chen, where the ice layer was condensed water vapor, as taught by Han, in lieu of an ice layer formed by freezing water, as taught by Chen, in order to clean ablated particles that remain when a groove is placed in an object, where the particles adhere to the frozen layer, for the advantage of cleaning with a substance that does not corrode the object and where byproducts can be filtered out efficiently without causing a major expense (Han, bottom of page 2-page 3).
Regarding claim 7, wherein the refrigeration device is a semiconductor refrigeration device, or an evaporation refrigeration device (“the thermoelectric cooling sheet is a Peltier thermoelectric cooling sheet,” page 4, lines 25-26; a Peltier thermoelectric cooling sheet is construed as a semiconductor refrigeration device because a Peltier cooling sheet will be comprised of at least one semiconductor).
Regarding claim 8, Chen teaches wherein material of the processing sample comprises one or more selected from the group consisting of dielectric material, semiconductor material, glass, metal (“pure titanium,” page 4, line 52; “pure copper,” page 4, line 56).
Regarding claim 9, Chen teaches wherein the processing sample is processed for one or more methods that is selected from the group of laser cutting, laser marking, laser grooving (“forming a groove,” page 4, line 49), laser patterning, and laser drilling.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN-103706957-A, referencing the foreign version for drawings and the provided English translation for written disclosure) in view of Han (WO-2006036038-A1, referencing the foreign version for drawings and the provided English translation for written disclosure) and Hadano et al. (US-20190232431-A1) as applied to claim 1 above and further in view of Miyamoto et al. ()JP-2002126892-A, referencing the foreign version for drawings and the provided English translation for written disclosure).
Chen teaches the invention as described above but does not explicitly disclose wherein the laser processing method is for obtaining the through-hole, and thin layers of ice are formed on front and rear surfaces of the processing sample.
However, in the same field of endeavor of laser machining, Miyamoto teaches wherein the laser processing method is for obtaining the through-hole (“using the laser processing apparatus having the above-described configuration, a through-hole having an inner diameter of 600 [μm] is machined,” page 5, lines 25-26), and thin layers of ice are formed on front and rear surfaces of the processing sample (“the cryogenic gas may be sprayed on both the front side and the back side of the work W,” page 7, lines 57-58; “The condensed water adheres to the front surface and the back surface as water drops or as ice,” page 2, lines 25-26; figs. 4a,b, water 25 and dry ice 21).
Chen, figs. 4a,b

    PNG
    media_image5.png
    817
    484
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include, dry ice on the bottom surface of a workpiece when forming a through-hole, in view of the teachings of Miyamoto, where the dry ice forms carbon dioxide after being irradiated with a laser, and the liquefied gas prevents debris and dross from adhering to the inside and vicinity of the processed part, in order to suppress the generation of dross on a workpiece so that the processing time can be shortened and the thermal stress applied to the workpiece can be alleviated, preventing the occurrence of cracks in the processed portion (Miyamoto, page 3, lines 8-27 and page 6, lines 27-30).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN-103706957-A, referencing the foreign version for drawings and the provided English translation for written disclosure) in view of Han (WO-2006036038-A1, referencing the foreign version for drawings and the provided English translation for written disclosure) and Hadano et al. (US-20190232431-A1) as applied to claim 1 above as applied to claim above, and further in view of Narita et al. (WO-2018008400-A1, referencing the foreign version for drawings and the provided English translation for written disclosure).
Chen does not explicitly disclose wherein the thickness of the frost layer is between 0.5 µm and 1 mm (Chen teaches a thickness of 1.5 +/- .2 mm, page 4, line 43).
However, in the same field of endeavor of laser machining, Narita teaches wherein thickness of the frost layer is between 0.5 µm and 1 mm (“setting the thickness to 0.1 mm or more” page 7, lines 43-44).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include a thickness of the ice layer set to .1 mm to 50 mm, in view of the teachings of Narita, in order to satisfactorily obtain the effect of preventing interference between the laser and the refrigerant caused by evaporation of the refrigerant due to laser heat, which can generate white smoke, affecting the laser (Narita, page 2, lines 2-9 and page 9, lines 52-57).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN-103706957-A, referencing the foreign version for drawings and the provided English translation for written disclosure) in view of Han (WO-2006036038-A1, referencing the foreign version for drawings and the provided English translation for written disclosure) and Hadano et al. (US-20190232431-A1) as applied to claim 1 above, and further in view of Narita et al. (WO-2018008400-A1, referencing the foreign version for drawings and the provided English translation for written disclosure).
Chen teaches the invention as described above but does not explicitly disclose wherein the laser beam is a nanosecond laser, a picosecond laser, or a femtosecond laser.
	However, in the same field of endeavor of laser machining, Narita teaches wherein the laser beam is a nanosecond laser, a picosecond laser, or a femtosecond laser (“the short pulse laser outputs a laser with a short pulse having a pulse width of 100 nanoseconds or less,” page 5, lines 31-32).
Narita, fig. 6

    PNG
    media_image6.png
    733
    753
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include, a laser that uses a pulse width of 100 nanoseconds or less, in view of the teachings of Narita, because a pulse width of 1 nanosecond or less is preferable such that the thermal influence can be suppressed on the portion of the cut object processed by the coolant (Narita, page 3, lines 27-32 and page 5, lines 22-34).
	Response to Argument
Applicant's arguments filed 24 December 2021 have been fully considered but are moot because the arguments do not apply to the new rejections of Chen combined with Han and Hadano.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/23/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761